Citation Nr: 1409201	
Decision Date: 03/05/14    Archive Date: 03/12/14

DOCKET NO.  10-14 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran served on active duty from September 1958 to July 1961, August 1961 to May 1967, and from December 1967 to September 1973.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran's notice of disagreement was received in July 2009.  A statement of the case was issued in March 2010, and a substantive appeal was received in March 2010. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he currently has a bilateral hearing loss disability as a result of exposure to noise in service.  Specifically, he alleges that based on his military occupational specialty of weapons infantry and the performance of his duties as an instructor on the rifle range, and working in artillery, he was exposed to loud noise.

The Veteran's service treatment records reflect that his hearing was normal at entry into service.  His September 1958 enlistment examination report shows he had whisper voice of 15/15 in both ears.  An audiological evaluation in May 1961 also revealed whisper voice of 15/15 in both ears, and also noted pure tone thresholds, in 


decibels, (converted to ISO units) of:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
X
5
LEFT
15
10
10
X
15

Audiological examinations in April 1972 and September 1973 show higher thresholds in some of the frequencies.  

It appears that the negative VA opinion is based in large part on the fact that hearing was within normal limits during service.  However, the record shows (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflecting an upward shift in tested thresholds in service, though still not meeting the requirements for disability under 38 C.F.R. § 3.385, and (b) post-service audiometric testing produces findings meeting the requirements of 38 C.F.R. § 3.385, rating authorities must consider whether there is a medically sound basis to attribute the post-service findings to the injury in service, or whether they are more properly attributable to intercurrent causes.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a brief of the VA Secretary).  The Board believes that a VA examination which addresses the apparent upward shift in reported thresholds from the beginning of service unit final discharge in 1973 must be scheduled to fully assist the Veteran. 

In addition, the June 2009 VA examiner (audiologist) noted that the Veteran was tested in June 2000.  Specifically, she noted "The reason I question the hearing loss in 1972 is because when we tested him on 06-27-00, the frequencies in which he had a hearing loss in 1972 were within normal limits on our test.  Also, when we tested this veteran on 06-27-2000, he displayed a moderate HFSNHL in the right ear and a mild HFSNHL in the left ear."  Upon careful review of the claims file, including Virtual VA, the June 2000 test is not found in the record.  On remand the RO is asked to locate such record and associate it with the claims file or Virtual VA.  VA medical records are constructively of record and should be obtained.  See 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992).

The VA audiologist also stated that she believed the tinnitus was associated with the Veteran's hearing loss.  Since the issues are intertwined, the Board must defer appellate review of the tinnitus issue pending further action. 

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  The RO should obtain, and  associate with the claims file, the June 27, 2000 VA audiological test report.

2.  After completion of the above to the extent possible, the RO should schedule the Veteran for a VA audiological examination to determine the nature and likely etiology of any current bilateral hearing loss and tinnitus disabilities.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  All required audiometric testing in accordance with VA disability standards must be performed.

After examining the Veteran and reviewing the claims file, the examiner should offer a response to the following:

Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's hearing loss and tinnitus disabilities are causally related to the Veteran's active duty service, to include noise exposure during such service?

The examiner is specifically requested to comment on the significance of any decrease in hearing acuity during service as evidenced by any threshold shifts between the time the Veteran first entered service and his discharge in 1973 with discussion of the May 1961, April 1972, and September 1973 test results. 

The examiner is specifically requested to comment on whether there is a medically sound basis to attribute the post-service findings to the injury (noise trauma) in service, or whether they are more properly attributable to intercurrent causes.  (See Hensley above).

The examiner should offer a rationale for all opinions given with reference to pertinent evidence.

3.  After completion of all of the above, the RO should review the expanded record and readjudicate the Veteran's bilateral hearing loss and tinnitus claims on appeal.  If either claim remains denied, the RO should furnish the Veteran and his representative with an appropriate supplemental statement of the case, and the case should be returned to the Board after the Veteran is afforded an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development 


or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

